PER CURIAM
In this probation violation proceeding, the trial court advised defendant that he had a right to be represented by an attorney and that one would be appointed to represent him if he could not afford to hire one. The court then asked defendant if he understood the nature of the charges against him. Defendant replied in the affirmative and admitted the charges. The trial court did not advise him of the consequences of self-representation. On appeal, defendant argues that the trial court erred in failing to provide that advice. The state concedes the error. We accept the concession. State v. Alt, 111 Or App 633, 634, 825 P2d 661 (1992).
Reversed and remanded.